Young v Dainotto (2019 NY Slip Op 03234)





Young v Dainotto


2019 NY Slip Op 03234


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1365 CA 18-01256

[*1]THOMAS L. YOUNG, PLAINTIFF-RESPONDENT,
vERICA M. DAINOTTO, DEFENDANT-APPELLANT. 


LAW OFFICE OF VICTOR M. WRIGHT, ORCHARD PARK (VICTOR M. WRIGHT OF COUNSEL), FOR DEFENDANT-APPELLANT.
BROWN CHIARI, LLP, BUFFALO (DAVID W. OLSON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), dated April 26, 2018. The order granted the motion of plaintiff for leave to amend the complaint and to compel the production of defendant's toxicology records. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 7, 2019, and filed in the Erie County Clerk's Office on February 13, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court